 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
10   JUDY YEE,                                               NO. 2:19-cv-00203-RSM
                             Plaintiff,
11               v.                                          STIPULATION AND ORDER TO
                                                             DISMISS EQUIFAX INFORMATION
12   VERIZON NEW YORK INC., a New York                       SERVICES, LLC
13   Corporation, VERIZON WIRELESS
     SERVICES, LLC, d/b/a VERIZON
14   WIRELESS, a Delaware Limited Liability
     Company, EQUIFAX INFORMATION
15   SERVICES, LLC, a Georgia Limited
16   Liability Company, EXPERIAN
     INFORMATION SOLUTIONS, INC., an
17   Ohio Corporation,
18                           Defendants.
19
            Plaintiff, by counsel, and Defendant EQUIFAX INFORMATION SERVICES, LLC, by
20
     counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate and agree that that Plaintiffs’
21
     cause of action against EQUIFAX INFORMATION SERVICES, LLC, only should be dismissed,
22   with prejudice, with each party to bear its own costs and attorney’s fees.
23
24   Date: 10/11/19                         S//SaraEllen Hutchison___________________
                                            SARAELLEN HUTCHISON (WSBA #36137)
25                                          LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
                                            539 Broadway
26
27    STIPULATION AND ORDER OF DISMISSAL –                        Law Office of SaraEllen Hutchison, PLLC
                                                                        539 Broadway | Tacoma, WA 98402
      EQUIFAX INFORMATION SERVICES, LLC
28    (2:19-CV-00203-RSM) - 1
                                                                      Ph: (206) 529‐5195 | Fax: (253) 302‐8486
                                                                         saraellen@saraellenhutchison.com
 1
 2
 3                                    Tacoma, WA 98402
                                      Telephone: (206) 529-5195
 4
                                      Facsimile: (253) 302-8486
 5                                    Email: saraellen@saraellenhutchison.com

 6
                                      Attorney for Plaintiff
 7
 8   Date: 10/11/19                   S//Jeffrey Edelson
                                      Jeffrey Edelson (WSBA #37361)
 9
                                      MARKOWITZ HERBOLD PC
10                                    SUITE 3000 PACWEST CENTER
                                      1211 SW FIFTH AVENUE
11                                    PORTLAND, OREGON 97204-3730
                                      Email:jeffedelson@mhgm.com;
12
                                      JeffEdelson@markowitzherbold.com
13
                                   Attorney for Defendant Equifax Information Services LLC
14
15
16                IT IS SO ORDERED.
17
     DATED: October 16, 2019
18
19                                                             A
                                             RICARDO S. MARTINEZ
20
                                             CHIEF UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27   STIPULATION AND ORDER OF DISMISSAL –                  Law Office of SaraEllen Hutchison, PLLC
                                                                 539 Broadway | Tacoma, WA 98402
     EQUIFAX INFORMATION SERVICES, LLC
28   (2:19-CV-00203-RSM) - 2
                                                               Ph: (206) 529‐5195 | Fax: (253) 302‐8486
                                                                  saraellen@saraellenhutchison.com
